DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 03/21/2022 has been entered.  The previous objection to the specification is withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12 and 15-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aida (WO 2017082417 A1, See English equivalent US 2018/0237566 A1 for citation).
Regarding claim 12 and 15-16, Aida discloses a copolymer comprising units derived from ethylene, units derived from tetrafluoroethylene, wherein based on the sum of units derived from ethylene (E) and the units derived from tetrafluoroethylene (TFE), the proportion of the units derived from ethylene is from 49 to 40 mol%, and the proportion of the units derived from tetrafluoroethylene is from 51 to 60 mol%, to all units in the copolymer, the proportion of the units derived from the other monomer is form 2.6 to 6.0 mol% which is within the claimed range.  The other monomer includes units derived from a compound represented by CH2=CX(CF2)nY (where X and Y are each independently a hydrogen atom or a fluorine atom, and n is an integer of from 2 to 8) [0010-0014].  As shown in Table 1, in Ex. 1: the mol% ratio of E/TFE is 47.4/52.6; in Ex. 2: the mol% ratio of E/TFE is 47.3/52.7; in Ex. 3, the mol% ratio is 46.1/53.9; and in Ex. 4, the mol% ratio is 47.1/52.9.  The amount of perfluorobutylethylene (PFBE) in Ex. 1-2 is 3.4 mol%; in Ex. 3 is 4.3 mol%; and in Ex. 4 is 2.6 mol% based on all of the units of the copolymer.  Aida discloses the polymerization initiator includes an azo compound, a peroxy dicarbonate, a peroxy ester, a non-fluorinated dicacyl peroxide, an inorganic peroxide which may be a free of fluorine atoms [0052].  As shown in Ex. 1, tert-butyl peroxypivalate is used as the initiator and methanol is added as the chain transfer agent.
However, Aida does not disclose the ethylene/tetrafluoroethylene copolymer satisfies formula (1) of the instant claims, wherein in elemental analysis of the copolymer achieved by 1H-NMR analysis, ethylene/tetrafluoroethylene copolymer satisfies formula (3).  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making.  According to the original specification, in the absence of a fluorine-containing polymerization initiator as a polymerization initiator, formula (1) is satisfied (P12/L27-P13/L6).  Therefore, the claimed effects and physical properties, i.e. the ethylene/tetrafluoroethylene copolymer satisfies formula (1) of the instant claims would expectedly be achieved by a composition with all the claimed ingredients, claimed amounts, and substantially similar process of making.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process of making.
Regarding claims 17-18,  Aida discloses the MFR is from 1 to 15 g/10 min [0046]. Aida discloses the MFR for Ex. 1-4 are “6.5”, “13”, “8.0”, and “7.3”, respectively.  The MFR is measured at 297°C [0094].
Regarding claim 19, Aida discloses molded articles [0084].
Regarding claim 20, Aida discloses films and sheets [0085].
Regarding claim 21, Aida discloses the composition is suitable for wires [0085].  Wire covering material for wires can be suitably used for wrapping wires, automotive sires, aircraft wires, wires for robots, motor coil wires, foam electric wires [0089].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Aida (WO 2017082417 A1, See English equivalent US 2018/0237566 A1 for citation) as applied to claim 12.
	Regarding claim 21, Aida discloses the ethylene/tetrafluoroethylene copolymer as shown above in claim 12.  Aida discloses the composition is suitable for wires [0085].  Wire covering material for wires can be suitably used for wrapping wires, automotive sires, aircraft wires, wires for robots, motor coil wires, foam electric wires [0089].  Therefore, a core is present.  It would have been obvious to one of ordinary skill in the art to form a wire covering material, as the composition is suitable to make such articles.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP § 2144.07.
Response to Arguments
Applicant's arguments filed 03/21/2022 have been fully considered but they are not persuasive.  The following comment(s) apply:
A) Applicant’s argument that ETFE copolymers of Aida do not satisfy the claimed formula (1) (page 4) is not persuasive.  The claims are drawn to ETFE copolymer itself and not the manner in which it is made.  According to the original specification, the ETFE can be obtained by feeding a chain transfer agent by continuous addition or split addition in the polymerization as acknowledged by Applicant.  However, the original specification also discloses the chain transfer agent includes methanol [0055] and the chain transfer agent may be added at once at the start of polymerization [0056].  The ETFE is not limited from being made in this manner.  Does the amount of the chain transfer agent affect the properties?  Does the type of chain transfer agent affect the properties?  According to the original specification, in the absence of a fluorine-containing polymerization initiator as a polymerization initiator, formula (1) is satisfied (P12/L27-P13/L6).  Furthermore, Applicant has not shown when methanol is used as the chain transfer agent the properties are not present.  "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983).  See MPEP § 2113 (II).    
B) Applicant’s argument that changing the type of chain transfer agent from cyclohexane to methanol makes no significant different in the properties of the resulting polymer. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  See MPEP § 716.01 (c). The Examiner is not able to clink on the URL provided.  A copy of the document should have been provided.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767